Citation Nr: 0311175	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-02 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.

2.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, and adaptive equipment therefor.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel



INTRODUCTION

The veteran served on active military duty from December 1953 
to January 1954, and from February 1962 to January 1967.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1999, from 
the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).



FINDINGS OF FACT

1.  Service connection is in effect for degenerative disc 
disease with lumbosacral strain, currently evaluated as 60 
percent disabling, and a right rib fracture, assigned a 
noncompensable evaluation.  The veteran is in receipt of a 
total rating for compensation purposes based upon individual 
unemployability.

2.  The medical evidence shows that the veteran has service-
connected disabilities which are productive of the loss of 
use of both lower extremities.



CONCLUSION OF LAW

1.  The criteria for entitlement to a certificate of 
eligibility for financial assistance in acquiring specially 
adapted housing have been met. 38 U.S.C.A. §§ 2101, 5107 
(West 2002); 38 C.F.R. §§ 3.350, 3.809 (2002).

2. The criteria for entitlement to a certificate of 
eligibility for financial assistance in the purchase of a 
specially adapted automobile or automobile adaptive equipment 
have been met.  38 U.S.C.A. § 3902, 5107 (West 2002); 38 
C.F.R. § 3.808 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Following the RO's 
determinations of the veteran's claims, VA issued regulations 
implementing the Veterans Claims Assistance Act.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.

The veteran contends, in essence, that he should be granted a 
certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance, and adaptive 
equipment therefor, because he has lost the use of his lower 
extremities due to his service-connected back disorder.  He 
also maintains that he is entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing or a special home adaptation grant based on loss of 
use of his lower extremities due to his service-connected 
back disorder.  

Under the law, VA may provide, or assist in providing, an 
"eligible person" with an automobile or other conveyance, 
and necessary adaptive equipment therefor.  38 U.S.C.A. § 
3902(a), (b).  A veteran is considered an "eligible person" 
if he is entitled to compensation for any of the disabilities 
described below, and if such disability is the result of an 
injury incurred or disease contracted in or aggravated by 
active military, naval, or air service:

(i) The loss or permanent loss of use of 
one or both feet;
(ii) The loss or permanent loss of use of 
one or both hands;
(iii) The permanent impairment of vision 
of both eyes of the following status: 
central visual acuity of 20/200 or less 
in the better eye, with corrective 
glasses, or central visual acuity of more 
than 20/200 if there is a field defect in 
which the peripheral field has contracted 
to such an extent that the widest 
diameter of visual field subtends an 
angular distance no greater than twenty 
degrees in the better eye[.]
38 U.S.C.A. § 3901(1)(A) (2002); see also 38 C.F.R. § 
3.808(b)(1).  

A veteran who does not qualify as an "eligible person" 
under the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or one or both hips, and 
adaptive equipment is deemed necessary for the veteran's 
licensure and safe operation of a vehicle.  38 U.S.C.A. 
§ 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).

VA may also provide assistance to a veteran "in acquiring a 
suitable housing unit with special fixtures or movable 
facilities made necessary by the nature of the veteran's 
disability, and necessary land therefor."  38 U.S.C.A. § 
2101(a).  However, such assistance may be provided only in 
instances where the veteran is entitled to compensation for 
permanent and total service-connected disability:

(1) due to the loss, or loss of use, of 
both lower extremities, such as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, 
or
(2) which includes (A) blindness in both 
eyes, having only light perception, plus 
(B) loss or loss of use of one lower 
extremity, or
(3) due to the loss or loss of use of one 
lower extremity together with (A) 
residuals of organic disease or injury, 
or (B) the loss or loss of use of one 
upper extremity, which so affect the 
functions of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a 
wheelchair[.]
Id.; see 38 C.F.R. § 3.809(b).  

Under the applicable regulations, locomotion is deemed 
"precluded" where there is a necessity for regular and 
constant use of a wheelchair, braces, crutches, or canes as a 
normal mode of locomotion, even though occasional locomotion 
by other methods may be possible.  38 C.F.R. § 3.809(d).

A veteran who is not entitled to assistance under § 2101(a) 
may nevertheless be entitled to assistance in acquiring 
adaptations to his existing residence, or in acquiring 
another residence already adapted with special features.  See 
38 U.S.C.A. § 2101(b).  

However, such assistance may be provided only in instances 
where the veteran is entitled to compensation for permanent 
and total service-connected disability which:

(A) is due to blindness in both eyes with 
5/200 visual acuity or less, or
(B) includes the anatomical loss or loss 
of use of both hands[.]
Id.; see also 38 C.F.R. § 3.809a.

Applying the foregoing principles, to the facts of the 
present case, the Board finds that the evidence supports the 
veteran's claim for a certificate of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance, and adaptive equipment therefor, as well as 
his claim to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing.  The 
record shows that service connection is in effect for 
degenerative disc disease, with lumbosacral strain, rated as 
60 percent disabling.  

A VA medical record dated in July 1998, reported that the 
veteran had chronic leg weakness and wheelchair bound status.  
The examiner stated that the veteran had a history of low 
back disc disease that was status post surgery and multiple 
sclerosis.  

The examiner stated that several factors pointed to the disc 
disease as the cause of the weakness of the lower 
extremities.  It was noted that the weakness was chronic and 
stable, and multiple sclerosis was usually 
relapsing/remitting or chronically worsening.  It was also 
noted that multiple sclerosis flares were accompanied by only 
a mild change in his legs, but a major change in his eyes, 
suggesting to the examiner that the chronic leg involvement 
was not related to the multiple sclerosis.  

Additionally, the examiner noted that the veteran's 
service-connected leg weakness was of such a severe nature 
that he had back surgery in 1970, while the multiple 
sclerosis was not diagnosed until 1983.  Finally, the 
examiner stated that the veteran had leg weakness on 
discharge from the military in 1966, and noted that this was 
more consistent with leg weakness from back disease.  The 
examiner concluded that while multiple sclerosis:

is a disease of variable presentation and 
course, it seems vanishingly unlikely 
that [multiple sclerosis] is the primary 
cause of his leg weakness and 
[wheelchair] bound status.

In a report dated in September 1999, this VA examiner again 
stated that "it is likely that the service-connected 
condition, spinal stenosis, is significantly responsible for 
his being in a wheelchair."  

A VA examination was conducted in June 2002.  On examination, 
it was noted that the strength in the veteran's muscles was 
extremely difficult to evaluate, "being initially stout but 
quickly 'breaking.'"  His reflexes were completely absent at 
the biceps, triceps, brachial radialis, knee, and ankle.  
Only superficial sensation was normal in the upper and lower 
extremities, and traced figures were interpreted slowly in 
the hands, but absent in the lower extremities.  Vibration 
and joint sense were absent in the lower extremities.  

The examiner noted that amputations of the lower extremities 
would not be helpful.  In an addendum dated in September 2002 
to the VA examination report, the examiner stated that the 
"symptoms and signs of multiple sclerosis and lumbar disc 
disease are often difficult to separate."  

The examiner stated that the strength in the veteran's 
muscles "being initially stout but quickly 'breaking,'" was 
not a characteristic of multiple sclerosis or disc disease.  
The examiner further noted that complete loss of traced 
figures and vibration in the feet was unusual in both 
multiple sclerosis and disc disease.  Complete paralysis of 
the external popliteal nerve or complete paralysis of the 
lower extremities as evidenced by the slight droop of the 
first phalanges of all toes was not found.  

As noted above, service connection is in effect for 
degenerative disc disease with lumbosacral strain, currently 
evaluated as 60 percent disabling, and a right rib fracture, 
assigned a noncompensable evaluation.  The Board also notes 
that the veteran is in receipt of a total rating for 
compensation purposes based upon individual unemployability.   

Although the record does not contain a specific medical 
statement to the effect that there is a loss of use of one or 
both feet as defined in 38 C.F.R. §§ 3.350(a)(2) and 4.63 
(2002) (indicating, in pertinent part, that loss of use of 
the foot "will be held to exist when no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below . . . [the] 
knee with use of a suitable prosthetic appliance"), the 
Board is satisfied, based on the clinical descriptions in the 
record, that he has lost the use of one or both his feet as 
contemplated by 38 U.S.C.A. §§ 2101(a)(1) and 3901(1)(A)(i).  
The evidence shows that the veteran is confined to a wheel 
chair, and the medical opinions are to the effect that such 
confinement is due largely to the service connected back 
disability.  This evidence, at a minimum, gives rise to 
reasonable doubt on the question.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3 (2002).  

Accordingly, the claim for a certificate of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance, and adaptive equipment therefor, for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant, is granted.


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing is granted.  

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of a specially adapted automobile 
or automobile adaptive equipment is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

